DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (EP) 14178605.3 filed on 25th July, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species III, Figures 1 and 7-11, Claims 1-8 in the reply filed on 9/20/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a transmission unit” in Claim(s) 1 and 5. 
“a reception unit” in Claim(s) 1and 5. 
“a detection unit” in Claim(s) 1 and 5.
“a reception control unit” in Claim(s) 1 and 6. 
“the reception control unit” in Claim(s) 2 and 6-7.  
“a transmission control unit” in Claim(s) 3 and 8.  
“the transmission unit” in Claim(s) 3 and 8.  
“a CFAR processing unit” in Claim(s) 4 and 5.  
“the reception unit” in Claim(s) 4 and 5. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In Claim(s) 1 and 5, “a transmission unit” corresponds to “transmission unit 301” that “transmits a transmission wave to an outside by vibrating the above-described vibrator 211 at a predetermined transmission interval”, Etc.  (See Applicant’s Drawing, Fig. Figs. 4, 7 and 12, transmission unit 301; and Applicant’s Specification, Para. [0044]; [0064]).
In Claim(s) 1 and 5 “a reception unit” corresponds to  “reception unit 311” that “receives the reception wave, which is obtained by the transmission wave transmitted from the transmission unit 301 being reflected by and returned from the object, until a predetermined measurement time elapses after the transmission wave is transmitted”, Etc. (See Applicant’s Drawing, Fig’s. 4, 7, and 12, reception unit 311; and Applicant’s Specification, Para. [0047]; [0080]; [0087]).
In Claim(s) 1 and 5 “a detection unit” corresponds to “detection unit 314” that  “detects an object based on the TOF (distance information) based on the reception wave received by the reception unit. Based on a processing result by the threshold processing unit 313”, Etc. (See Applicant’s Drawing, Fig’s. 4, 7, and 12, detection unit 314; and Applicant’s Specification, Para. [0050]).
In Claim(s) 1 and 6 “a reception control unit” corresponds to “reception control unit 315” that “controls the measurement time based on the detection result by the detection unit 314”, Etc.  (See Applicant’s Drawing, Fig. 4 and 7, reception control unit 315; and Applicant’s Specification, Para. [0051]).
In Claim(s) 2 and 6-7 “the reception control unit” corresponds to “reception control unit 315” that “controls the measurement time based on the detection result by the detection unit 314”, Etc.  (See Applicant’s Drawing, Fig. 4 and 7, reception control unit 315; and Applicant’s Specification, Para. [0051]).
In Claim(s) 3 and 8 “a transmission control unit” corresponds to “transmission control unit 302” that “controls the transmission interval based on a detection result (the distance to the object, the presence or absence of the object, and the like) by the detection unit 314 to be described later”, Etc.  (See Applicant’s Drawing, Fig. 4 and 7, transmission control unit 302; and Applicant’s Specification, Para. [0045]).
In Claim(s) 3 and 8 “the transmission unit” corresponds to “transmission unit 301” that “transmits a transmission wave to an outside by vibrating the above-described vibrator 211 at a predetermined transmission interval”, Etc.  (See Applicant’s Drawing, Fig. Figs. 4, 7 and 12, transmission unit 301; and Applicant’s Specification, Para. [0044]; [0064]).
In Claim(s) 4 and 5 “a CFAR processing unit” corresponds to “constant false alarm rate (CFAR) processing unit 321” that “generates a difference signal by performing CFAR processing on the envelope curve generated by the pre-processing unit 312”, Etc.  (See Applicant’s Drawing, Fig. 7 and 12, transmission unit 301; and Applicant’s Specification, Para. [0062]).
In Claim(s) 4 and 5 “the reception unit” corresponds to “reception unit 311” that “receives the reception wave, which is obtained by the transmission wave transmitted from the transmission unit 301 being reflected by and returned from the object, until a predetermined measurement time elapses after the transmission wave is transmitted”, Etc. (See Applicant’s Drawing, Fig’s. 4, 7, and 12, reception unit 311; and Applicant’s Specification, Para. [0047]; [0080]; [0087]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation(s) “the measurement time” in Line(s) 8 and 9; and “the detection” in Line(s)  8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation(s) “the measurement time” in Line(s) 2; and “the closest present object” in Line(s)  3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation(s) “the moving average time” and  “the detect ed object” in Line(s)  4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation(s) “the moving average time” and  “the detect ed object” in Line(s)  9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation(s) “the measurement time” in Line(s) 3, 4, and 5; and “the detection” in Line(s)  3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation(s) “the measurement time” in Line(s) 2; and “the closest present object” in Line(s)  3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kodama (US 2017/0153329 A1).
Referring to Claim 1, Kodama teaches an object detection device comprising:
a transmission unit (irradiation section 14b) configured to transmit a transmission wave ([0078]-[0079]; FIGS. 6A, 6B, 9, 10);
a reception unit configured to receive a reception wave, which is the transmission wave reflected by and returned from an object, until a predetermined measurement time elapses after the transmission wave is transmitted ([0077]-[0079]; FIGS. 6A, 6B, 9, 10);
a detection unit (16) configured to detect the object based on distance information based on the reception wave received by the reception unit ([0069]);
a reception control unit (15) configured to set the measurement time after the detection of the object to be shorter than the measurement time after a non-detection of the object ([0059]).

Referring to Claim 2, Kodama teaches the object detection device according to claim 1, wherein the reception control unit sets the measurement time to a time corresponding to a position that is farther than a distance to the closest present object by a predetermined distance (Fig. 8A-8B).

Referring to Claim 3, Kodama teaches the object detection device according to claim 1, further comprising:
a transmission control unit configured to set a transmission interval from a transmission of the transmission wave to a next transmission of the transmission wave, and set the transmission interval after the detection of the object to be shorter than the transmission interval after the non- detection of the object, wherein the transmission unit transmits the transmission wave based on the transmission interval ([0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama as applied to Claim(s) 1 above, and further in view of Cho (US 2014/0240167 A1).
Referring to Claim 4, Kodama teaches the object detection device according to claim 1; however, Kodama doesn’t explicitly teach a CFAR processing unit configured to perform CFAR processing based on a predetermined moving average time for a signal corresponding to the reception wave received by the reception unit, and shorten the moving average time as a distance to the detected object increases.
Cho teaches a CFAR processing unit configured to perform CFAR processing based on a predetermined moving average time for a signal corresponding to the reception wave received by the reception unit, and shorten the moving average time as a distance to the detected object increases ([0042]; [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection device of Kodama with the performance of CFAR processing as taught by Cho for purpose of determines whether there is a target by referring to statistics and a probabilistic theory, such as a detection threshold.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Referring to Claim 5, Kodama teaches an object detection device, comprising:
a transmission unit (irradiation section 14b) configured to transmit a transmission wave ([0078]-[0079]; FIGS. 6A, 6B, 9, 10);
a reception unit configured to receive a reception wave which is the transmission wave reflected by and returned from an object ([0077]-[0079]; FIGS. 6A, 6B, 9, 10);
a detection unit (16) configured to detect the object based on distance information based on the reception wave received by the reception unit ([0069]).  
Kodama doesn’t explicitly teach a CFAR processing unit configured to perform CFAR processing based on a predetermined moving average time for a signal corresponding to the reception wave received by the reception unit, and shorten the moving average time as a distance to the detected object increases.
Cho teaches a CFAR processing unit configured to perform CFAR processing based on a predetermined moving average time for a signal corresponding to the reception wave received by the reception unit, and shorten the moving average time as a distance to the detected object increases ([0042]; [0048])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection device of Kodama with the performance of CFAR processing as taught by Cho for purpose of determines whether there is a target by referring to statistics and a probabilistic theory, such as a detection threshold.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 6, Kodama teaches the object detection device according to claim 5, further comprising:
a reception control unit configured to set a predetermined measurement time from a transmission of the transmission wave, and set the measurement time after the detection of the object to be shorter than the measurement time after a non-detection of the object, wherein the reception unit receives the reception wave until the measurement time elapses after the transmission wave is transmitted (Fig. 8A-8B).
Referring to Claim 7, Kodama teaches the object detection device according to claim 6, wherein the reception control unit sets the measurement time to a time corresponding to a position that is farther than a distance to the closest present object by a predetermined distance (Fig. 8A-8B).

Referring to Claim 8, Kodama teaches the object detection device according to claim 6, further comprising:
a transmission control unit configured to set a transmission interval which is a time from a transmission of the transmission wave to a next transmission of the transmission wave, and set the transmission interval after the detection of the object to be shorter than the transmission interval after the non-detection of the object, wherein the transmission unit transmits the transmission wave based on the transmission interval ([0027]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645